Citation Nr: 1619936	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, with reserve service thereafter.  The current matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the pendency of the appeal, an informal conference with a Decision Review Officer (DRO) was scheduled but not held because the Veteran decided it was not needed.  He also requested a Board hearing at the aforementioned RO, but one was not held because he withdrew the request.  38 C.F.R. § 20.704(e) (2015).  Further review of his claims file shows that Board adjudication cannot proceed yet.  As such, this matter is REMANDED.  

REMAND

Although the delay entailed by a remand is regrettable, a Board decision concerning the Veteran's claim for service connection for right ear hearing loss at this time would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

In a January 2011 statement, the Veteran asked that his treatment records from the St. Cloud VA Medical Center (VAMC) be obtained.  Yet none, whether from this facility or otherwise, are available.  A request or requests for them must be made.  Indeed, VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  No private treatment records are available.  However, the Veteran's wife L.F. noted in an August 2011 statement that he has had hearing screenings at University-sponsored health fairs or wellness programs over the past 10-15 years.  This appears to refer to his employer, as the Veteran noted that he is a college administrator in a contemporaneous statement.  He must be asked to submit or provide enough information to identify and locate all pertinent private treatment records along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

II.  Medical Examination and Opinion

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must fully describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Both VA medical examinations and VA medical opinions must be based upon consideration of the Veteran's entire history.  Id.  Finally, VA medical opinions must be based on accurate factual premises and be supported by a clearly and fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Veteran underwent a VA medical examination by an audiologist in February 2011.  A VA medical opinion was rendered as part of it.  Another was rendered in May 2011 by a physician and not an audiologist.  Statements from the Veteran and L.F. are dated later in 2011-as is one from his sister B.T.  Neither opinion included consideration of the Veteran's entire history.  Treatment records may be obtained as a result of this remand.  Also, neither opinion is supported by a fully articulated rationale.  No explanation was provided for the determination that the shift in the Veteran's right ear hearing as documented on his entrance and separation examinations was not significant.  There was no discussion of his noise exposure in service after his December 1969 separation examinations, or of how his less substantial noise exposure after service could have resulted in his disability when his more substantial noise exposure during service did not.  Arrangements must be made for another VA medical opinion.  To ensure its adequacy, arrangements shall be made for another VA medical examination.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all of the Veteran's VA treatment records, particularly those concerning his hearing, from the St. Cloud VAMC and from any other facility identified by him.  Associate all records received with the claims file.  Notify him and his representative of any lack of success regarding the aforementioned, documenting such in the claims file.  

2.  Ask the Veteran to either submit all private treatment records concerning his hearing or provide enough information to identify and locate all along with an authorization for their release to VA.  This includes, but is not limited to, those from University--, or employer--, sponsored health fairs or wellness programs.  If the Veteran provides enough information coupled with authorization, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned, documenting such in the claims file.  
3.  Then, arrange for the Veteran to undergo a VA medical examination regarding his right ear hearing loss.  The examiner shall be someone with appropriate expertise other than the February 2011 examiner.  This examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history of noise exposure during and after service as well as his symptoms to include their onset, severity, and impact on his work and daily life.  All necessary tests shall be performed, the results of which shall be set forth in the report.  

A diagnosis then shall be rendered.  The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss, whether diagnosed as sensorineural or otherwise, is related to his conceded noise exposure during service.  A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided in the report for this opinion.  Medical principles thus should be discussed as they relate to the medical evidence (treatment records, medical examinations, and medical opinions) and lay evidence  (statements from the Veteran, L.F., B.T., and any other family members or friends).

The requested opinion should address the shift in the Veteran's right ear hearing during service, explaining why it is or is not significant.  The opinion should also address his noise exposure during service after his December 1969 separation examinations, which entailed five more months of active duty as well as reserve service.  Finally, it should address how his less substantial noise exposure after service could have resulted in his right ear hearing loss when his more substantial noise exposure during service did not.  A copy of, or citation to, any medical literature referenced in the report should be provided by the examiner.  

4.  Then, readjudicate the Veteran's claim for service connection for right ear hearing loss.  If this decision is unfavorable, issue a supplemental statement of the case (SSOC) and provide a copy to the Veteran and his representative.  Allow them the requisite time to respond before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

